DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to Claims 1-21 have been fully considered and are persuasive.  The 103(a) rejections of claims 1-12 have been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 15, Fadell discloses a method comprising: 
at an electronic greeting system of a smart home environment, wherein the electronic greeting system includes one or more processors and a memory (¶355 a smart home visitor greeting system; ¶5 and ¶60 a non-transitory computer readable medium including a computer readable instruction and one or more processors): 
detecting a visitor of the smart home environment (¶355 detecting a visitor at step 2002); 
obtaining context information from the smart home environment, wherein the context information indicates at least one of an action performed by the visitor or a characteristic of the visitor, and wherein the characteristic of the visitor indicates at least one of a status of the visitor or an identity of the visitor (¶250 context information acquired from sensors 828, such as noise, motion and facial recognition detection, indicates action performed by the visitor or a characteristic of the visitor, wherein the context information along with learned inferences are utilized to determine status or identity of visitors, i.e. detecting an intruder or garbage collector, or mail carrier).
Scalisi teaches displaying on the client device a graphical user interface to interact with the user (Fig.2 and ¶76 displaying user interface 240 on a computer device 204 for user to interact); and 

Iwema teaches a subset, less than all, of a plurality of available to a user (¶43 presenting to the user with a subset of all possible actions).
However, the prior arts individually or combined fails to teach selecting, based on the at least one of the action performed by the visitor or the characteristic of the visitor indicated by the context information, only a first subset of actions from , a plurality of context-based, user-selectable actions, wherein the plurality of context-based, user-selectable actions includes at least the first subset of actions and a second subset of actions different than the first subset of actions, and wherein the first subset of actions includes multiple actions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486